(Por la corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Por cuanto, dictada sentencia en este caso fué apelada el lp de mayo último, habiendo concedido la corte senten-ciadora el 9 de dicho mes el término de veinte días para que el taquígrafo preparara la transcripción de la evidencia;
Por cuanto, ese término venció sin haber sido prorro-gado, por lo que el apelado solicitó el 3 de junio que deses-timáramos la apelación;
Por cuanto, la parte apelante admite que la desestima-ción sería procedente pero solicita que le concedamos un nuevo término para preparar la transcripción de la eviden-cia;
Por cuanto, la parte apelante pagó los derechos del ta-quígrafo y éste comenzó su trabajo en seguida pero no pudo terminarlo por haber enfermado, habiendo ofrecido a uno de los abogados de la parte que presentaría una petición de prórroga a la corte, y - la redactó el 28 de mayo, y siendo festivos el 30 y 31 de ese mes, se dió cuenta el l9 de junio de que no la había presentado y en ese día la radicó aunque fuera del término, que vencía el 29 de mayo;
*1008Poe cuanto, el abogado del apelante alega que su cliente tiene una buena defensa en apelación;
PoR tanto, se concede al apelante un nuevo término de veinte días para que el taquígrafo presente en la corte inferior la transcripción de la evidencia y en consecuencia se niega la desestimación solicitada.